File Name: 08a0327n.06
                                        Filed: June 9, 2008

                    NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                           No. 07-6010

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

SANDI D. JACKSON, as next friend and parent
of, KEELY A. JACKSON,

          Plaintiffs-Appellants,

v.                                                        ON APPEAL FROM THE
                                                          UNITED STATES DISTRICT
FRANK MIX, SUSIE YONKERS, JEANNIE                         COURT FOR THE MIDDLE
COLE, AMY BURKE, SHANNON ATKINSON,                        DISTRICT OF TENNESSEE
KIM WILSON, AMY NIX, KERI CRESS,

          Defendants-Appellees.


                                                     /

Before:          KENNEDY and MARTIN, Circuit Judges, and HOOD, District Judge.*

          BOYCE F. MARTIN, JR., Circuit Judge. Plaintiff Sandi Jackson alleges that defendants,

individually and in concert with each other, violated her daughter Keely’s constitutional rights.

None of the factual allegations contained in her complaint, however, are linked with any specific

defendant, and the complaint fails to address how defendants’ actions were objectively unreasonable.

Citing these failures, the district court gave Jackson twenty-one days to amend her complaint under

Achterhof v. Selvaggio, 886 F.2d 826, 831 (6th Cir. 1989) (if a plaintiff fails to allege sufficient

factual allegations necessary to sustain his § 1983 action, a court must accord the plaintiff an

          *
        The Honorable Joseph M. Hood, Senior United States District Judge for the Eastern District
of Kentucky, sitting by designation.
No. 07-6010
Jackson v. Mix
Page 2

additional opportunity to come forward with such allegations). Instead of curing the problem,

Jackson’s second complaint simply re-alleges that “all of the defendants participated in violating her

substantive due process rights by committing several unconstitutional acts.” This is not specific

enough to sustain her claim, and the defendants are thus entitled to a dismissal of the complaint

under FED . R. CIV . P. 12(b)(6) (failure to state a claim upon which relief can be granted). We thus

AFFIRM the holding of the district court.